DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 04/07/2021, Applicants amended claims 19, 24 and 28, and cancelled claims 1-18, 23 and 27 in the response filed 05/17/2021.
Claim(s) 19-22, 24-26 and 28 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 19-22, 24-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 19 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 19, a first one of the one or more open regions of the second pattern is wholly enclosed in an interior area of the layer, and wherein a second one of the one or more open regions of the second pattern comprises spacer material separating an interior region of the second one of the one or more open regions into at least two portions.
Claims 20-22, 24-26 and 28 are allowed, because they depend from the allowed claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. deVilliers, PG Pub 2017/0092506, teaches methods of forming etch masks for sub-resolution substrate patterning.
	b. Burns et al. US Patent no. 9,934,970, teaches self-aligned pattern formation post spacer etch back in tight pitch configurations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895